Exhibit 8 List of Subsidiaries and Affiliates of the Registrant The following table sets forth the legal name, location and country of incorporation and percentage ownership of each of the registrant’s subsidiaries and affiliated companies: Subsidiary/Affiliate Name Country of Incorporation Ownership Percentage Magic Software Japan K.K Japan 100% Magic Software Enterprises Inc United States 100% Magic Software Enterprises (UK) Ltd United Kingdom 100% Hermes Logistics Technologies Limited United Kingdom 100% Magic Software Enterprises Spain Ltd Spain 100% Coretech Consulting Group Inc United States 100% Coretech Consulting Group LLC United States 100% Magic Software Enterprises (Israel) Ltd Israel 100% [Magic Software Enterprises Italy S.r.l.* Italy 100% Magic Software Enterprises Netherlands B.V Netherlands 100% Magic Software Enterprises France France 100% Magic Beheer B.V Netherlands 100% Magic Benelux B.V Netherlands 100% Magic Software Enterprises GMBH Germany 100% Magic Software Enterprises India Pvt. Ltd India 100% Onyx Magyarorszag Szsoftverhaz Hungary 100% CarPro Systems Ltd. Israel 90.48% Fusion LLC United States 100% (1) In March 2009, a liquidator was appointed for Magic Software Enterprises Italy S.r.l.
